Citation Nr: 0716265	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to an increased evaluation for post operative 
ventral/umbilical hernias, status post abdominothoracic 
injury (claimed as multiple conditions), currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 until May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2004 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The issue of entitlement to service connection for PTSD is 
being REMANDED and is addressed in the REMAND portion of the 
decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The post operative ventral/umbilical hernias, status post 
abdominothoracic injury are not manifested by a large hernia, 
not well supported by a belt under ordinary conditions.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post operative ventral/umbilical hernias, status post 
abdominothoracic injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.114, Diagnostic Code 7339 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 
2003, December 2003 and March 2006.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  The March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment medical records, 
private medical records, and lay statements are associated 
with the claims file.  Additionally, the veteran was afforded 
a VA examination and provided testimony at a March 2006 Board 
hearing in connection with his claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in a June 2006 statement, 
the veteran indicated he had no additional evidence to 
submit.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.




The Merits of the Claim-Increased Rating for 
Ventral/Umbilical Hernias

The RO initially granted service connection for post 
operative ventral/umbilical hernias, status post 
abdominothoracic injury in a March 2005 rating decision.  At 
that time, a 20 percent evaluation was assigned under 
38 C.F.R. § 4.114, Diagnostic Code 7339.  The veteran 
contends this rating does not accurately reflect the severity 
of his disability.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


As noted above, the veteran's post operative 
ventral/umbilical hernias were rated under Diagnostic Code 
7339.  Under that Diagnostic Code, a 20 percent evaluation is 
warranted for a ventral hernia that is small, not well 
supported by belt under ordinary conditions, or for a healed 
ventral hernia or post operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent evaluation is warranted for a large hernia, not well 
supported by belt under ordinary conditions.  A 100 percent 
evaluation is warranted for a massive hernia, ventral, 
persistent, severe diastasis of recti muscle or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable. 
38 C.F.R. § 4.114, Diagnostic Code 7339.

The veteran underwent a VA examination in September 1983.  
Clinical examination of the abdomen found a 14 inch mid line 
post operative scar and a surgical stab wound scar over the 
right abdomen.  The scars were well healed and non-tender.  
There was no herniation of the scars.  The abdomen was 
slightly protuberant.  There were no palpable masses, 
tenderness or organomegaly and no external hemorrhoids. 

A February 1997 VA hospital discharge summary reflected the 
veteran underwent surgery for incisional hernias and a right 
kidney stone.  A March 1997 VA hospital record indicated the 
veteran had three incisional hernias removed.

A September 1998 VA hospital record reflects the veteran 
underwent an incisional hernia repair.  The physician noted a 
history of an exploratory laparotomy in 1969 and an 
incisional hernia in 1996 that was repaired without mesh.  
The veteran had presented with a one-day history of an 
abdominal bulge exacerbated by straining that caused 
intermittent nausea but no vomiting, fever or change in bowel 
habits.  The veteran was afebrile upon admission and the 
general examination was unremarkable except for a well-healed 
scar and a 3-4 centimeter bulge palpated about two 
centimeters superior to the umbilicus and one centimeter to 
the right of the umbilicus.  The incisional hernia was 
repaired without mesh and no difficulties or complications 
were noted. 


The veteran underwent a VA examination in January 2005 to 
assess the severity of his disability.  The physician 
commented that the veteran had been seen in September 2004 
with complaints of chronic abdominal pain.  The veteran 
reported a history of being attacked in July 1972.  Since 
that time he had 3 operations to repair incisional hernias.  
He reported a ventral and small umbilical hernia and 
complained of sharp, burning, tearing sensation that was 
aggravated by certain movements and straining.  He denied 
vomiting and denied circulatory disturbance or hypoglycemic 
reactions after meals.  He reported both diarrhea and 
constipation but denied blood in the stools or melena.  He 
denied episodes of colic, distention and nausea.  He reported 
a constant burning, ripping pain in the abdomen with a pain 
intensity of 6-8 out of 10.  Pain was aggravated by movement 
and alleviated by vicoden and duct taping the hernias.  There 
were several past abdominal surgeries including an 
appendectomy, exploratory surgery of the abdomen and 
evacuation of retroperitoneal hematoma, 3 hernia repairs and 
5 lithotripsies and 3 surgeries for kidney stones.  

Clinical examination revealed no signs of pallor or anemia.  
The abdomen was rounded with a very small umbilical hernia as 
well as a ventral hernia which was described as a reducible. 
There was a 13 inch scar midline abdomen from the 3 inch 
distal to the xiphoid process to the pubis symphsis and a 4 
inch scar right lower quadrant (appendectomy) and scarring on 
the right upper thorax from a Penrose drain placement and 
scarring of the left upper quadrant.  Bowel sounds were 
present and there was tympany predominate in all four 
quadrants.  No muscle guarding, tenderness or organomegaly 
was noted.  Scar tissue could be palpated around the midline 
abdominal scar.  The diagnosis was exploratory abdominal 
surgery with evacuation of a retroperitoneal hematoma with 
residual incisional hernias and pain, ventral hernia and a 
small umbilical hernia and recurrent neprolithiasis with 
recurrent calculi in the urethral area of the left kidney.

A December 2005 addendum to the January 2005 rating 
examination reiterated the veteran's abdominal surgeries.  
Clinical examination of the abdomen revealed a round abdomen 
with ha small umbilical hernia and a visible reducible 
ventral hernia, 6 centimeters superior to the umbilicus 
beneath the mid line scar. The ventral hernia was visible and 
measured approximately 7 centimeters when the veteran sat up 
from a supine position.  There was a 13 inch scar midline 
abdomen running 3 inches distal the xiphoid process to the 
pubis symphysis.  A 4 inch scar was visualized on the right 
lower quadrant from an appendectomy and there was scarring on 
the right upper thorax from a drain placement and scarring on 
the left upper quadrant.  The examiner noted that an 
abdominal ultrasound done December 2005 revealed abdominal 
wall mesh and no hernia visualized; however, physical 
examination revealed a ventral hernia and an umbilical 
hernia.  The diagnosis was exploratory abdominal surgery with 
evacuation of a retroperitoneal hematoma with residual 
recurrent incisional hernia and pain and recurrent ventral 
and umbilicus hernias. 

A December 2005 ultrasound of the abdomen revealed an 
abdominal wall mesh in the mid-upper abdomen, no mass in the 
periumbilical region and no hernia was seen.  An addendum in 
December 2005 reflected the veteran was last seen in May 2005 
and no hernia was visible at that time.  Ultrasounds were 
reviewed and the ultrasound performed on December 2005 showed 
an abdominal wall mesh but no visible hernia.  

Additionally, the veteran provided testimony at a March 2006 
Board hearing in support of his claim.  The veteran testified 
that the hernia caused burning and tearing, particularly when 
he lifted weight.  He related he had a small umbilical hernia 
and indicated it had been repaired three times.  He denied 
use of a belt as he explained the belt would push inside his 
belly button and no belt could go around the waist.   He 
indicated he used a wrap for his legs.  He also reported 
there was mesh that was supposed to support the hernia but 
testified the mesh moved to the upper part of the abdomen.  

Evaluating the evidence in light of the rating criteria 
indicates an increased evaluation for post operative 
ventral/umbilical hernias, status post abdominothoracic 
injury is not warranted.  Specifically, there is no evidence 
of a large ventral hernia that is not well supported by a 
belt under ordinary conditions.  While some recurrent hernias 
have been visualized, they were described as small or 
reducible.  Similarly, although there is evidence of mesh in 
the abdomen, there is no indication that this mesh does not 
adequately control any hernia which may be present.  Nor is a 
higher rating evaluation warranted under other diagnostic 
codes as the hernias found have not been described as hiatal, 
femoral or inguinal.  As such the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral of the claim for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for post operative 
ventral/umbilical hernias, status post abdominothoracic 
injury is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

After reviewing the record in light of the applicable law and 
the veteran's contentions, the Board has determined that this 
matter is not ready for appellate review.  Specifically, the 
evidence is unclear as to whether the veteran served in 
combat; and if not whether he sustained in-service combat 
stressors.  In the event of either inquiry being answered in 
the affirmative, the record is also unclear as to whether he 
is diagnosed with PTSD.  

The Board has not reviewed the evidence of record with a view 
towards ascertaining the merits of the claim, nor presently 
expresses any opinion in this regard.  However, given the 
veteran's contentions, the Board notes the following 
applicable law and the evidence of record.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  For stressors unrelated to 
combat, credible supporting evidence is necessary in order to 
grant service connection.  "Credible supporting evidence" of 
a noncombat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

With regard to the question of a stressor, both at the March 
2006 Travel Board hearing and at various times since the July 
2003 submission of his claim of service connection for PTSD, 
the veteran reported that he is the recipient of the Combat 
Action Ribbon.  If so, this award would constitute 
dispositive evidence of participation in combat, and his 
account of his claimed stressors would be presumed credible 
throughout the adjudication of the PTSD claim.  

During his March 2006 Travel Board hearing, the veteran 
through his representative proffered a copy of a Report of 
Separation from the Armed Forces (DD Form 214) for the period 
of service from March 5, 1967 to May 4, 1970,  reflecting an 
award of the "C.A.R.," the "P.U.C.," the "CIV.ACT.R." 
and the "N.U.C.," presumably suggesting receipt of the 
Combat Action Ribbon, the Presidential Unit Citation, and the 
Naval Unit Citation.  

Given the veteran's report, the RO/AMC will contact the 
appropriate government records depository to ascertain 
whether the veteran is the recipient of the Combat Action 
Ribbon, as well as confirm his other awards.  Spencer v. 
West, 13 Vet. App. 376, 380, (2000); Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (For propositions that service department findings 
are binding on VA; and illustrating high probative value of 
such findings.).

Apart from his contention that he is a veteran of combat, the 
RO/AMC will also attempt to corroborate the veteran's account 
of having been subjected to rocket and mortar attacks during 
his Vietnam tenure.  Although a February 2006 memorandum 
indicates that the veteran had not provided sufficient 
specific information with which referral to the U. S. Army 
and Joint Services Records Research Center (JSRRC) could be 
undertaken, the record discloses that the veteran provided 
information on his PTSD stressors in statements dated in July 
2003, June 2004 and July 2004.  A social worker report 
provides further information on the stressors and diagnosis 
in July 2004.  The veteran also provided testimony at a Board 
hearing in concerning his stressors.  

The veteran contends that he was exposed to rocket attacks 
while stationed at Chu Lai, and specifically cited two 
instances: the first on or about May 1, 1970 and the second 
on May 5, 1970.  The third stressor involved being attacked 
by anti-war protestors while home on leave in July 1972 and 
the last stressor was described as
witnessing other soldiers kill unarmed Vietnamese citizens in 
late May 1970.  Therefore, on remand the JSRRC should be 
provided with the evidence of record and requested to provide 
any available information which might corroborate the 
veteran's alleged in-service stressors.

The claim is currently remanded to enable the veteran to 
provide further substantiating information towards 
corroboration of the asserted stressors.  The veteran is 
therefore presently reminded that it is his affirmative 
obligation to fully cooperate with VA's efforts.  The law 
provides that while VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 

If appropriate, the RO/AMC may schedule the veteran for a 
clarifying VA medical examination, if it is found that the 
veteran served in combat; or his account of claimed in-
service stressors is substantiated.  Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to  
specifically provide details as to the 
above-noted claimed stressors. 
Specifically inform him that this 
statement must include detailed 
information regarding the alleged 
stressors to include date (within 60- day 
time frames), location, witnesses, 
casualties, and units involved.  

2.  The RO/AMC will contact the 
appropriate U.S. Government records 
agency, and seek confirmation of the 
veteran's report that he is the recipient 
of the Combat Action Ribbon, and any 
other service awards or decorations.  

3.  The veteran's description of his 
service and PTSD stressor and all 
associated documents, including his 
service personnel records, should be sent 
to U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR)) or 
other appropriate organization.  JSRRC or 
other organization should be requested to 
provide any information available which 
might corroborate the incident alleged by 
the veteran.  JSRRC or other organization 
should search to verify any of the 
veteran's stressors, particularly whether 
there were rocket attacks on Chu Lai 
during May 1 and May 5, 1970.  If unable 
to provide such information, they should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  When the development requested has 
been completed, the claim for entitlement 
to service connection for PTSD should 
again be reviewed by the RO on the basis 
of the additional evidence.  If deemed 
appropriate by the RO/AMC, the veteran 
should be scheduled for a VA mental 
disorders examination to ascertain 
whether he has PTSD, linked by competent 
medical opinion  to combat service (if 
confirmed) or to any corroborated service 
stressors.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



 Department of Veterans Affairs


